DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16 are currently pending. Claims 9-16 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 5-6 of the remarks, filed October 28, 2021, with respect to the objections of Claims 9 and 15-16, 35 U.S.C. 112(b) rejections of Claims 14-16, and 35 U.S.C. 112(d) rejections of Claims 14-16 have been fully considered and are persuasive. The objections of Claims 9 and 15-16, 35 U.S.C. 112(b) rejections of Claims 14-16, and 35 U.S.C. 112(d) rejections of Claims 14-16 have been withdrawn. 
The issue with Claims 11-12 still remains. To reiterate, Claims 11-12 appear to introduce “blades” while Claim 9 already introduces “a plurality of blades”. As a result, Claims 11-12 appear to require a runner with a plurality of blades and blades, which appears redundant. 
Applicant's arguments, see Pg. 6-12 of the remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding Claim 9, the Office respectfully disagrees with Applicant’s argument that the allegation of obviousness is based upon impermissible hindsight. Regarding Mueller (US 1,955,929 A) not disclosing gas inlet or outlet, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Such features were present in the first reference, Beyer (US 6,155,783 A) as noted in Pg. 5 of the Non-Final Rejection filed September 22, 2021. Therefore, 
Regarding the cross section of Mueller not being a gas passage in the blade and the remaining arguments, as best understood Applicant appears to argue that even if Beyer is modified by Mueller a resulting concave profile would not be the same profile as claimed. However, the Office respectfully disagrees since the arguments appear to follow an interpretation that is not currently commensurate with the scope of the claim. MPEP 2111.01, II notes that it is improper to import claim limitations from the Specification. Claims are to be interpreted in view of the Specification without unnecessarily importing limitations from the Specification into the claim. Although Claim 9 requires a suction side with a concave profile, a profile is not required to be in the exact position described in the Specification and shown in the figures if such limitations are not explicitly present in the claim. In interpreting the claim, there are several aspects which are broader than what is assumed to be Applicant’s interpretation based upon the filed response. First, the claim does not relate the gas passage to the concave profile in the same way as shown in the figures of the application. The claim only requires the presence of a gas passage and the suction side surface to have a concave profile, without specifying how close to the actual hole P1 must be to be “at” the opening. The point may also be at any of the various openings exemplified in Beyer. Second, the claim does not specify what “cross section” the concave profile is along. The cross section may be any cross sectional view along any direction, such as a cross section shown in Mueller. The view does not have to be the same view shown in the figures of the application. Third, the claim is silent regarding the importance of the points and the geometry of the remainder of the suction side surface. As currently recited, P1 and P2 are merely points that do not restrict any aspect of the concave surface. So long as the first point P1 is established, any point less than 3% of the diameter along 
The discussion on Pg. 9 of the Remarks as well as the annotated figure of Beyer appears to be an acknowledgement by Applicant that a modification by Mueller is plausible, even if such a modification does not produce exactly what is shown in Applicant’s disclosure. Applicant is suggested to consider specifying the claim language such that the limitations meet the interpretation intended by Applicant. 
No other arguments with respect to the remaining claims have been made. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11-12, Line 3 of the claims recites “blades”. It is unclear if this is in reference to the plurality of blades introduced in Claim 9 or a separate set of blades. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer (US 6,155,783 A), hereinafter Beyer, in view of Mueller (US 1,955,929 A), hereinafter Mueller.
Regarding Claim 9, Figures 1 and 3-4 of Beyer teach a runner for a hydraulic turbine or pump, the runner comprising: a plurality of blades (32), each blade (32) defined by a pressure side surface (surface of 48, hereinafter 48), an oppositely facing suction side surface (surface of a leading edge (44) and a spaced apart trailing edge (proximate 60, hereinafter 60); at least one of said blades (32) having a device for supplying a flow of oxygen containing gas to said trailing edge (60) of said at least one blade (32), said device including a gas inlet aperture (92), a gas passage (56) and at least one opening (90) in said trailing edge (60) to admit gas out of said gas passage to a passing fluid during operation of the runner (Col. 4, Lines 38-51). 
Beyer does not expressly teach said suction side surface of said at least one blade having a concave profile along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface of said trailing edge at said at least one opening, said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D and said point P2 being located upstream of said point P1 on a line perpendicular to said trailing edge starting at said point P1 as claimed. However, a concave profile with points P1 and P2 would have been obvious in view of Mueller. 
Figures 3-6 of Mueller teach different embodiments of a runner for a hydraulic turbine or pump, wherein a suction side surface (25) of at least one blade has a concave profile (proximate 35) along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface (25) of said trailing edge, said point P2 being located upstream of said point P1 on a line perpendicular to said trailing edge starting at said point P1. P1 and P2 may be any two points, P2 being on a line perpendicular to said trailing edge starting at P1, chosen along the trailing edge on the suction side surface (25). It can be seen in Figure 1 that the edge (35) extends to the trailing edge portion (31). Since P1 and P2 are merely points, any two points proximate the trailing edge may be chosen to satisfy the limitation of said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the runner taught by Beyer with suction side surface of said at least one blade having a concave profile along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface of said trailing edge at said at least one opening, said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D and said point P2 being located upstream of said point P1 on a line perpendicular to said trailing edge starting at said point P1 as suggested by Mueller, to provide the benefit of eliminating cavitation along the blade. 
Regarding Claim 10, Beyer and Mueller teach the runner as set forth in Claim 9. 
The modification by Mueller in Claim 9 results wherein a first normal vector on said suction side surface located at said point P1 and a second normal vector on said suction side surface located at P2 enclose an angle of at least 2 degrees. As seen in Figures 3-6, normals of points along the curve proximate (35) form angles much greater than 2 degrees. 
Regarding Claim 11, as far as it is definite and understood, Beyer and Mueller teach the runner as set forth in Claim 9. 
Beyer teaches wherein the runner is an axial flow runner including a hub and blades extending from said hub at circumferentially spaced intervals. This is well known structure of Kaplan or bulb-type turbines, to which Beyer is applicable to (Col. 7, Lines 9-16). 
Regarding Claim 12, as far as it is definite and understood, Beyer and Mueller teach the runner as set forth in Claim 9. 
wherein the runner is a Francis turbine including a crown (30), a band (34), and blades (32) extending from said crown (30) to said band (34) at circumferentially spaced intervals (Col. 3, Lines 31-50). 
Regarding Claim 13, Beyer and Mueller teach the runner as set forth in Claim 9. 
The modification in Claim 9 results wherein said pressure side surface extends further than said suction side surface measured from said leading edge along a section camberline in a region of said opening. This can best be seen from the embodiment of Figure 5 in Mueller, with pressure side (24) and suction side (25). Due to the curving proximate (35) the pressure side (24) extends “past” the suction side (25) which is arranged inwards of the curving. The region of the opening of the combination is an area proximate the trailing edge. 
Regarding Claim 14, Beyer and Mueller teach the runner as set forth in Claim 9. 
Figures 3-4 of Beyer teach a method of manufacturing a runner, said at least one blade (32) having said trailing edge and said gas passage (56); providing a piece of material (60); and connecting the piece of material (60) to said trailing edge (end of 50) of said at least one blade (32). It can be seen that the trailing edge (60) is a separate piece attached by welding (Col. 6, Lines 40-60). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer and Mueller as applied to Claim 14 above, and further in view of Beyer et al. (US 6,524,063 B1), hereinafter Fisher.
Regarding Claim 15, Beyer and Mueller teach the runner as set forth in Claim 14. 
Figure 4 of Beyer teaches connecting said at least one opening (90) to said gas passage (56) of said at least one blade after connecting said piece of material (60) to said trailing edge of said at least one blade (32). The opening (90) is part of the piece of material (60). Therefore, the 
Beyer and Mueller do not expressly teach forming said opening in said piece of material before connecting said piece of material to said blade as claimed. However, forming the openings before connecting would have been obvious in view of Fisher. 
Figures 2-4 of Fisher teaches a blade having a piece of material (86) with openings (80). The method of manufacturing includes forming said openings (80) in said piece of material (86) before connecting said piece of material (86) to said at least one blade. This is because the piece of material (86) by itself is smaller, allowing it to fit into the appropriate equipment used to form the openings (80) (Col. 5, Lines 58-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Beyer-Mueller such that the method includes forming said opening in said piece of material before connecting said piece of material to said at least one blade as suggested by Fisher, to provide the benefit of allowing the piece of material to fit within the appropriate tooling to form the openings. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer and Mueller as applied to Claim 14 above, and further in view of Kottilingam et al. (US 2015/0030460 A1), hereinafter Kottilingam.
Regarding Claim 16, Beyer and Mueller teach the runner as set forth in Claim 14. Figure 4 of Beyer teaches connecting said at least one opening (90) to said gas passage (56) of said at least one blade after connecting said piece of material (60) to said trailing edge of said at least one blade (32). The opening (90) is part of the piece of material (60). Therefore, the connecting 
Beyer and Mueller do not expressly teach forming said at least one opening in said piece of material after connecting said piece of material to said at least one blade. However, forming the opening after connecting would have been obvious in view of Kottilingam. 
Figure 2 of Kottilingam teaches a method of connecting a piece of material (30) having openings (38) to an existing blade (11). In one embodiment, the method includes forming said at least one opening (38) in said piece of material (30) after connecting said piece of material (30) to said at least one blade (11). This is one known method to align the openings (38) with existing passages (28) on the blade [0039]. As applied to Beyer-Mueller, although the teachings of Kottilingam are for a different component, such teachings are applicable since the teachings show how one of ordinary skill in the art would treat the formation of openings on a piece of material configured to be in connection with passages on a base material with respect to the time of attachment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Beyer-Mueller to include forming said at least one opening in said piece of material after connecting said piece of material to the blade as suggested by Kottilingam, to provide the benefit of helping align the opening with the internal gas passage of the blade.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745